United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  June 25, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 03-40006
                         Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

GERARDO RODRIGUEZ-ESPINOZA,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. B-02-CR-461-ALL
                      --------------------

Before DeMOSS, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender (FPD), appointed counsel for

Gerardo Rodriguez-Espinoza, has moved for leave to withdraw and

has filed a brief as required by Anders v. California, 386 U.S.

738 (1967).    Rodriguez-Espinoza has not filed a response.      Our

independent review of the brief and the record discloses no

nonfrivolous issue in this direct appeal.      Accordingly, the

motion for leave to withdraw is GRANTED, counsel is excused from




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
further responsibilities herein, and Rodriguez-Espinoza’s APPEAL

IS DISMISSED.   See 5TH CIR. R. 42.2.